GLADNEY, Judge.
This suit is similar in all respects to Torrance v. Caddo Parish Police Jury, La. App., 119 So.2d 617. This case involves an ordinance by the City Council of Shreveport adopted August 12, 1954, revoking a dedication insofar as it affected a described *621portion of one-half of Thomas Street lying within the city limits. Our reasons both on fact and law as pronounced in the companion case, supra, are equally applicable herein.
Accordingly, the judgment from which appealed is affirmed at appellant’s cost.